PER CURIAM.
Fulgencio Padilla, Sr., plaintiff below, appeals an award of attorney’s fees and costs against him under the offer of judgment statute. See § 768.79, Fla. Stat. (1997). On the issue of entitlement, we conclude that the offer was neither ambiguous nor conditional. It does not appear that there was an entire change in the defense offered by the defendant, and thus the decision in Southwinds Farm, Inc. v. Albertson, 664 So.2d 13 (Fla. 3d DCA 1995), is inapplicable. We see no harmful procedural error, nor does the fact that the defense offer of judgment was $2,500 render it a bad faith offer. See Levine v. Harris, 791 So.2d 1175 (Fla. 4th DCA 2001). The amount of attorney’s fees and costs is supported by the record.
Affirmed.*

 For present purposes we have assumed that there is no procedural bar under Silva v. U.S. Security Ins. Co., 734 So.2d 429 (Fla. 3d DCA 1999).